     Case 9:19-cv-01513-MAD-DJS Document 17 Filed 12/02/20 Page 1 of 11



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

ISAIAH T. CRISS,

                                       Petitioner,
       vs.                                                            9:19-cv-1513
                                                                      (MAD/DJS)
SUPERINTENDENT, Elmira Correctional
Facility,

                              Respondent.
____________________________________________

APPEARANCES:                                           OF COUNSEL:

ISAIAH T. CRISS
14-B-1630
Elmira Correctional Facility
P.O. Box 500
Elmira, New York 14902
Petitioner pro se

OFFICE OF THE NEW YORK                                 PAUL B. LYONS, AAG
STATE ATTORNEY GENERAL
28 Liberty Street
New York, New York 10005
Attorneys for Respondent

Mae A. D'Agostino, U.S. District Judge:

                          MEMORANDUM-DECISION AND ORDER

                                        I. INTRODUCTION

       Pro se Petitioner Isaiah Criss was convicted of murder in the second degree and criminal

possession of a weapon upon a jury trial. See Dkt. No. 1 at 1-2. Petitioner was sentenced to

concurrent prison terms of twenty-five years to life for his murder in the second degree

conviction, as well as fifteen years, with five years of post-release supervision, for his criminal

possession of a weapon conviction. Id.; Dkt. No. 10-1 at 233. Petitioner now seeks a Writ of
     Case 9:19-cv-01513-MAD-DJS Document 17 Filed 12/02/20 Page 2 of 11



Habeas Corpus pursuant to 28 U.S.C. § 2254 on the following grounds: first, that he received

ineffective assistance of counsel and, second, that the evidence adduced at trial was legally

insufficient to support the jury's verdict. See Dkt. No. 1 at 6-8. Respondent has filed a

Memorandum of Law in Opposition to the Petition, Dkt. No. 8, and an Answer, Dkt. No. 9, both

on the limited issue of timeliness. Respondent maintains that Petitioner's claims are time-barred

under the applicable statute of limitations. See Dkt. No. 8. Subsequently, Petitioner filed a

Traverse. Dkt. No. 14.

       In a Report-Recommendation and Order dated September 29, 2020, Magistrate Judge

Daniel J. Stewart recommended that Petitioner's request for a Writ of Habeas Corpus be denied

and dismissed as untimely and that no Certificate of Appealability ("COA") be issued. See Dkt.

No. 15 at 8. Currently before the Court are Magistrate Judge Stewart's Report-Recommendation

and Order and Petitioner's objections thereto.

                                       II. BACKGROUND

       On January 25, 2013, Petitioner was named in an indictment that charged him with murder

in the second degree and criminal possession of a weapon. See Dkt. No. 10-1 at 101. He was

arraigned on the indictment in Broome County Court on February 6, 2013. See id. at 9. Petitioner

pled not guilty to all counts and the matter was then scheduled for trial. Id. On March 4, 2014,

Petitioner was found guilty of murder in the second degree and criminal possession of a weapon

in the second degree following a jury trial. See id. at 233. Petitioner was sentenced to a term of

imprisonment of twenty-five years to life for his murder conviction, to be served with a concurrent

term of fifteen years with five years of post-release supervision for his criminal possession of a

weapon conviction. Id.



                                                  2
     Case 9:19-cv-01513-MAD-DJS Document 17 Filed 12/02/20 Page 3 of 11



       Petitioner appealed to the New York Appellate Division, Third Department. See id. at 32.

The Appellate Division unanimously affirmed Petitioner's convictions. People v. Criss, 151

A.D.3d 1275 (3d Dep't 2017). The New York Court of Appeals subsequently denied leave to

appeal. See People v. Criss, 30 N.Y.3d 979 (2017). Thereafter, on September 2, 2018, Petitioner

filed a Criminal Procedure Law § 440.10 motion. On January 17, 2019, the Broome County

Court denied that motion and on June 13, 2019, the Appellate Division, Third Department denied

leave to appeal. See Dkt. No. 10-1 at 316.

       In his September 29, 2020 Report-Recommendation and Order, Magistrate Judge Stewart

found that the Petition is untimely and should be dismissed. See Dkt. No. 15. Specifically,

Magistrate Judge Stewart found that, at the time Petitioner filed his Section 440 motion, 227 days

of the limitations period had run. See id. at 4. Further, the Report-Recommendation and Order

found that this period remained tolled until June 13, 2019, when the Appellate Division denied

leave to appeal. See id. With 138 days remaining after the conclusion of the statutory toll,

Magistrate Judge Stewart found that Petitioner had until October 29, 2019 to timely file his habeas

petition. See id. As such, had the Petition been filed on November 1, 2019, the date that it was

signed, it would have been three days late, e.g., untimely. See id. at 5-8. Further, Magistrate

Judge Stewart noted that, although the Petition is dated November 1, 2019, it was not placed in

the mail until November 26, 2019 (and received by the Court on December 6, 2019). See id. at 4-

5; see also Dkt. No. 1-1. Therefore, Magistrate Judge Stewart found that the Petition is actually

twenty-eight (28) days late and that Respondent sufficiently rebutted the presumption that the

Petition was mailed on the date it was signed. See id. at 5-6. Finally, Magistrate Judge Stewart

found that Petitioner failed to demonstrate that equitable tolling should apply to render his

Petition timely. See id. at 6-7.

                                                  3
     Case 9:19-cv-01513-MAD-DJS Document 17 Filed 12/02/20 Page 4 of 11



        Petitioner filed objections to Magistrate Judge Stewart's Report-Recommendation and

Order on October 19, 2020. See Dkt. No. 16. Generally, Petitioner raises the following

arguments in his objections: (1) the legal arguments that he presented in the habeas petition were

meritorious and Respondent never addressed or disputed such arguments; (2) he did show, as

detailed in the habeas petition, that his trial counsel's performance was deficient and prejudiced

him from receiving a fair trial; (3) his insufficient evidence claim proves he is innocent, the

evidence offered at trial was not overwhelming, and his guilty verdict was a violation of his Sixth

and Fourteenth Amendment rights; (4) Respondent had time to investigate the allegations in his

habeas petition and Respondent has not established how they were prejudiced by the filing of such

petition; and (5) he made a substantial showing of the denial of his constitutional right to effective

assistance of counsel and a fair jury trial. See id.

                                          III. DISCUSSION

A.     Standard of Review

        When a party files specific objections to a magistrate judge's report-recommendation, the

district court makes a "de novo determination of those portions of the report or specified proposed

findings or recommendations to which objection is made." 28 U.S.C. § 636(b)(1). However,

when a party files "[g]eneral or conclusory objections or objections which merely recite the same

arguments [that he presented] to the magistrate judge," the court reviews those recommendations

for clear error. O'Diah v. Mawhir, No. 9:08-CV-322, 2011 WL 933846, *1 (N.D.N.Y. Mar. 16,

2011) (citations and footnote omitted). Further, "where objections are merely perfunctory

responses, argued in an attempt to engage the district court in a rehashing of the same arguments

set forth in the original petition, reviewing courts should review a report and recommendation for

clear error." McAllan v. Von Essen, 517 F. Supp. 2d 672, 679 (S.D.N.Y. 2007) (citations
                                                       4
     Case 9:19-cv-01513-MAD-DJS Document 17 Filed 12/02/20 Page 5 of 11



omitted). After the appropriate review, "the court may accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge." 28 U.S.C. § 636(b)(1).

       "[I]n a pro se case, the court must view the submissions by a more lenient standard than

that accorded to 'formal pleadings drafted by lawyers.'" Govan v. Campbell, 289 F. Supp. 2d 289,

295 (N.D.N.Y. 2007) (quoting Haines v. Kerner, 404 U.S. 519, 520, 92 S. Ct. 594, 30 L. Ed. 2d

652 (1972)) (other citations omitted). The Second Circuit has held that the court is obligated to

"'make reasonable allowances to protect pro se litigants'" from inadvertently forfeiting legal rights

merely because they lack a legal education. Govan, 289 F. Supp. 2d at 195 (quoting Taguth v.

Zuck, 710 F.2d 90, 95 (2d Cir. 1983)).

B.     Timeliness of the Petition

       One of the most significant changes to a prisoner's litigation landscape that was brought

about by Congress' enactment of the Antiterrorism and Effective Death Penalty Act ("AEDPA")

was the institution of a one-year statute of limitations applicable to habeas petitions filed after

April 24, 1996. See 28 U.S.C. § 2244(d). The law now provides as follows:

               (1) A 1-year period of limitation shall apply to an application for a
               writ of habeas corpus by a person in custody pursuant to the
               judgment of a State court. The limitation period shall run from the
               latest of –

                       (A) the date on which the judgment became final by
                       the conclusion of direct review or the expiration of
                       the time for seeking such review;

                       (B) the date on which the impediment to filing an
                       application created by State action in violation of the
                       Constitution or laws of the United States is removed,
                       if the applicant was prevented from filing by such
                       State action;

                       (C) the date on which the constitutional right
                       asserted was initially recognized by the Supreme

                                                   5
     Case 9:19-cv-01513-MAD-DJS Document 17 Filed 12/02/20 Page 6 of 11



                        Court, if the right has been newly recognized by the
                        Supreme Court and made retroactively applicable to
                        cases on collateral review; or

                        (D) the date on which the factual predicate of the
                        claim or claims presented could have been
                        discovered through the exercise of due diligence.

28 U.S.C. § 2244(d)(1); Cook v. New York State Div. of Parole, 321 F.3d 274, 279-80 (2d Cir.

2003). As the Supreme Court observed in Duncan v. Walker, 533 U.S. 167 (2001), this statute of

limitations "reduces the potential for delay on the road to finality by restricting the time that a

prospective federal habeas petitioner has in which to seek federal habeas review." Duncan, 533

U.S. at 179; see also Strauss v. Yelich, No. 09-CV-0341, 2010 WL 1972781, *3 (N.D.N.Y. May

17, 2010) (citing Duncan, 533 U.S. at 179).

       The AEDPA's statute of limitations contains a tolling provision which can serve to

mitigate the potential harshness of the one-year filing requirement. See 28 U.S.C. § 2244(d)(2).

This provision

                 balances the interests served by the exhaustion requirement and the
                 limitation period. Section 2244(d)(2) promotes the exhaustion of
                 state remedies by protecting a state prisoner's ability later to apply
                 for federal habeas relief while state remedies are being pursued. At
                 the same time, the provision limits the harm to the interest in
                 finality by according tolling effect only to properly filed
                 application[s] . . . .

Pace v. DiGuglielmo, 544 U.S. 408, 427 (2005) (quoting Duncan, 533 U.S. at 179-80). It is

well-settled, however, that this savings provision only tolls the statute of limitations during the

pendency of a properly-filed state court proceeding; it does not "reset" the one-year limitations

period. See Smith v. McGinnis, 208 F.3d 13, 17 (2d Cir. 2000); Duell v. Conway, No. 9:07-CV-

1321, 2010 WL 2695641, *4 (N.D.N.Y. May 6, 2010) (citation omitted).



                                                    6
     Case 9:19-cv-01513-MAD-DJS Document 17 Filed 12/02/20 Page 7 of 11



       In the present matter, Petitioner's conviction was affirmed by the New York State Court of

Appeals on October 20, 2017. See People v. Criss, 30 N.Y.3d 979 (2017). Therefore, the

conviction became "final" for purposes of the AEDPA ninety (90) days later, on January 18, 2018,

when the time to seek certiorari expired. See Gonzalez v. Thaler, 565 U.S. 134, 149 (2012). As

Magistrate Judge Stewart correctly found, Petitioner had one year from that date, or until January

18, 2019, to file a timely federal habeas petition. However, since Petitioner filed a Section 440.10

motion, dated September 2, 2018, pursuant to 28 U.S.C. § 2244(d)(2), statutory tolling applies for

the time that the 440 motion was being litigated. At the time the 440 motion was filed, the

limitations period had run for 227 days, measured from January 18, 2018, and remained tolled

until June 13, 2019, when the Appellate Division denied leave to appeal. See Dkt. No. 10-1 at

316. With 138 days remaining after the conclusion of the statutory toll, Petitioner had until

October 29, 2019 to timely file his habeas petition.

       Here, the Petition is dated November 1, 2019, which, even if this were the date that the

Court were to apply, would render the Petition several days late and subject to dismissal. See

White v. Conway, No. 9:07-cv-1175, 2011 WL 1315592, *4 (N.D.N.Y. Mar. 31, 2011) (finding

that the petition was untimely where it was filed one day late). In his Traverse, Petitioner does not

contend that it was delivered to prison officials on November 1, 2019. See Dkt. No. 14 at 2.

Rather, Petitioner admits that it was filed more than three weeks later, on November 26, 2019,

which is further supported by evidence submitted by Respondent. See id.; see also Dkt. No. 9-1;

Dkt. No. 1-1. Based on this evidence and Petitioner's admission, Magistrate Judge Stewart

correctly determined that the Petition was mailed/filed on November 26, 2019, rendering it

twenty-eight (28) days late.

C.     Equitable Tolling

                                                  7
     Case 9:19-cv-01513-MAD-DJS Document 17 Filed 12/02/20 Page 8 of 11



        Although Petitioner fails to address the issue of equitable tolling in his objections, in light

of his pro se status, the Court will nevertheless assess whether he should benefit from this

equitable relief.

        As mentioned above, the AEDPA has a savings provision which tolls the statute of

limitations while a properly filed state post-conviction motion remains pending. However, this

savings provision only tolls the limitations period when the state post-conviction motion was filed

within the one-year limitations period; it does not reset the one-year period. See Gillard v. Sticht,

No. 9:16-cv-513, 2017 WL 318848, *2 (N.D.N.Y. Jan. 23, 2017) (citing Smith v. McGinnis, 208

F.3d 13, 17 (2d Cir. 2000)) (other citation omitted).

        Although the AEDPA does not provide that the statute of limitations may be tolled for any

reasons other than the pendency of a state post-conviction motion, in "extraordinary

circumstances" the court may equitably toll the limitations period. See Holland v. Florida, 560

U.S. 631, 649 (2010). In order to warrant equitable tolling, the petitioner must show "'(1) that he

has been pursuing his rights diligently, and (2) that some extraordinary circumstances stood in his

way' and prevented timely filing." Id. (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)).

The Second Circuit has also determined that courts should consider a claim of "actual innocence"

as a basis for excusing late filing under the AEDPA. See Rivas v. Fischer, 687 F.3d 514, 548 (2d

Cir. 2012).

        Petitioner argues that he believed that the calculation for the statute of limitations was

measured in "business days," giving him until January 2, 2020 to file his Petition. See Dkt. No. 14

at 2. As Magistrate Judge Stewart correctly notes, however, courts have repeatedly found a lack

of sufficient legal knowledge such as this insufficient to establish extraordinary circumstances.

See Paliulis v. Saratoga Cty. Prob. Dep't, No. 9:08-cv-1281, 2010 WL 1781600, *7 (N.D.N.Y.

                                                   8
     Case 9:19-cv-01513-MAD-DJS Document 17 Filed 12/02/20 Page 9 of 11



May 3, 2010) (citing cases); Wilson v. Bennett, 188 F. Supp. 2d 347, 354 (S.D.N.Y. 2002) (citing

cases). Additionally, to the extent that Petitioner attempts to blame the typical difficulties

attendant to prison life, such as an out-of-service copy machine in the prison law library and an

inability to locate a notary,1 these do not rise to the level of extraordinary circumstances justifying

the application of equitable tolling. See White, 2011 WL 1315592, at *5. Further, given that the

Petition was untimely before such delays were allegedly encountered, any difficulties that arose

after November 1, 2019, have little-to-no relevance to the timeliness of the Petition.

        Accordingly, the Court denies and dismisses the Petition as untimely.

D.     Certificate of Appealability




       1
          Although Petitioner claims that the unavailability of a notary partially caused his delay in
filing, the Court notes that Petitioner filed the standard form for petitions under 28 U.S.C. § 2254
provided by the Northern District of New York. See Dkt. No. 1. This form simply requires that
the petitioner "declare ... under penalty of perjury that the foregoing is true and correct and that
this Petition for Writ of Habeas Corpus was placed in the prison mailing system on _________
(month, date, year)." Id. at 22. Nothing on this standard form, the Federal Rules of Civil
Procedure or the Rules Governing Section 2254 Cases in the United States District Courts
requires the petition to be notarized. See Rule 2(c)(5) of the Rules Governing Section 2254 Cases
in the United States District Courts (requiring the petition to "be signed under penalty of perjury
by the petitioner"). In this case, the Petition was not notarized and Petitioner did not move to
proceed in forma pauperis (which is the only other form that would be required to be filed under
penalty of perjury). Therefore, it is unclear how the temporary unavailability of a notary could
have possibly contributed to any additional delay. Moreover, even assuming that Petitioner was
required to notarize the Petition, the Rules dictate that the Clerk of the Court is required to file the
Petition even if it is deficient in some way. See Schwarz v. Lindsey, No. 18-cv-13531, 2020 WL
515817, *6 (E.D. Mich. Jan. 31, 2020) (refusing to apply equitable tolling where the petitioner
was unable to have his certified account statement notarized for several weeks because the
petitioner "could have filed his habeas petition and the application to proceed in form pauperis
without having a notary public sign his financial affidavit regarding the fees or costs for this
action"); Fed. R. Civ. P. 5(d)(4) ("The clerk must not refuse to file a paper solely because it is not
in the form prescribed by these rules or by a local rule or practice"); Rule 3(b) of the Rules
Governing Section 2254 Cases in the United States District Courts ("The clerk must file the
petition and enter it on the docket"); Advisory Committee Note to the 2004 Amendments to
Habeas Rule 3(b) (stating that, pursuant to Rule 3(b), "the clerk would ... be required ... to file the
petition even though it lacked the required filing fee or an in forma pauperis form").
                                                   9
    Case 9:19-cv-01513-MAD-DJS Document 17 Filed 12/02/20 Page 10 of 11



       28 U.S.C. § 2253(c)(1) provides that "[u]nless a circuit justice or judge issues a certificate

of appealability, an appeal may not be taken to the court of appeals from – (A) the final order in a

habeas corpus proceeding in which the detention complained of arises out of process issued by a

State court[.]"2 28 U.S.C. § 2553(c)(1). A court may only issue a Certificate of Appealability "if

the applicant has made a substantial showing of the denial of a constitutional right." 28 U.S.C. §

2553(c)(2).

       Since Petitioner has failed to make such a showing with regard to any of his claims, the

Court declines to issue a Certificate of Appealability in this matter. See Hohn v. United States,

524 U.S. 236, 239-40 (1998) (quotation omitted). Further, the Court certifies pursuant to 28

U.S.C. § 1915(a)(3) that any appeal from this Memorandum-Decision and Order would not be

taken in good faith and, therefore, in forma pauperis status is denied for the purpose of an appeal.

See Coppedge v. United States, 369 U.S. 438, 444-45 (1962); Slack v. McDaniel, 529 U.S. 473,

484 (2000).

                                         IV. CONCLUSION

       After carefully reviewing the entire record in this matter, the parties' submissions and the

applicable law, and for the reasons stated herein, the Court hereby

       ORDERS that Magistrate Judge Stewart's September 29, 2020 Report-Recommendation

and Order is ADOPTED in its entirety for the reasons stated herein; and the Court further

       ORDERS that the Petition is DENIED and DISMISSED; and the Court further




       2
        Rule 22 of the Federal Rules of Appellate Procedure also provides that an appeal may not
proceed in such actions "unless a circuit justice or a circuit or district judge issues a certificate of
appealability under 28 U.S.C. § 2253(c)." Fed. R. App. P. 22(b)(1).
                                                   10
    Case 9:19-cv-01513-MAD-DJS Document 17 Filed 12/02/20 Page 11 of 11



       ORDERS that no Certificate of Appealability shall be issued with respect to any of

Petitioner's claims; and the Court further

       ORDERS that the Clerk of the Court shall enter judgment in Respondent's favor and close

this case; and the Court further

       ORDERS that the Clerk of the Court shall serve a copy of this Memorandum-Decision

and Order on the parties in accordance with the Local Rules.

IT IS SO ORDERED.

Dated: December 1, 2020
       Albany, New York




                                               11
